Citation Nr: 9928348	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from August 1975 to 
April 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

In a September 1984 rating decision, service connection was 
denied for a low back disorder and neck disorder.  In a 
letter that same month, the veteran was notified of the 
decision and advised of his right to appeal.  He did not 
appeal that decision, and it became final.  In October 1996, 
he sought to reopen his claims.  The present appeal arises 
from a March 1997 rating decision, in which the RO determined 
that new and material evidence had not been submitted to 
warrant reopening claims of service connection for a low back 
disorder and neck disorder.  The veteran filed an NOD in 
April 1997, and an SOC was issued by the RO in June 1997.  
The veteran filed a substantive appeal in July 1997.  A 
supplemental statement of the case (SSOC) was issued in 
February 1999.   

The Board notes that, in reclassifying the issues on appeal 
as entitlement to service connection for a low back disorder 
and neck disorder, we have found that new and material 
evidence has been presented to reopen the veteran's claims.  
Thus we will undertake a merits analysis with respect to 
these appeals.  

The Board notes, in addition, that the veteran filed a formal 
claim for service connection for headaches, as noted in his 
application for benefits, dated in July 1984.  No action has 
been taken with respect to this claim, and it is referred to 
the RO for development as is deemed warranted.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a low back disorder and neck 
disorder was denied in a September 1984 rating decision.  
The veteran was notified of the decision, and no timely 
appeal was filed; thus, under the law, that decision 
became final.  

3. New and material evidence, in the form of a January 1997 
opinion from a VA physician, to the effect that the 
veteran suffers from post-traumatic mild cervicolumbar 
sprain, has been introduced into the record since service 
connection was previously denied for a low back disorder 
and neck disorder; thus, the newly submitted evidence 
warrants reopening the veteran's claims.  

4. On VA examination in July 1998, the examiner stated the 
opinion that the present symptomatology with respect to 
the veteran's low back and neck was the result of normal 
wear and tear and aging of the musculoskeletal system and 
did not involve any specific traumatic occurrence.  

5. Considering all the evidence of record, new and old, the 
veteran's contention that his low back disorder and neck 
disorder had their onset during service is not supported 
by any medical evidence that would render the claim for 
service connection for those disabilities plausible under 
the law.


CONCLUSIONS OF LAW

1. Evidence submitted since the previous final decision is 
new and material, and the veteran's claims of entitlement 
to service connection for a low back disorder and neck 
disorder are reopened.  38 U.S.C.A. §§ 7105(c), 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2. The veteran has not submitted well-grounded claims of 
service connection for a low back disorder or neck 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was involved in motor vehicle accidents in October 
1976 and December 1980.  He sought treatment for recurrent 
lumbar and cervical back pain on a number of occasions 
associated with these accidents.  Medical examinations 
undertaken revealed normal findings, and the overall clinical 
impression was lumbar and cervical muscle strain.  The Board 
notes that no separation medical examination is of record.  

In July 1984, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed a claim of service connection for 
recurrent back pain and headaches.  In addition to his 
application, the veteran also submitted copies of his service 
medical records, and a statement from Dean McKinley, D.C., 
dated in February 1981.  Dr. McKinley noted that the veteran 
had been treated at his chiropractic clinic on three 
occasions during January and February 1981.  

In August 1984, the veteran was medically examined for VA 
purposes.  He complained of pain in his neck and low back, as 
well as headaches.  In addition, he complained of pain in his 
shoulders and arms.  On clinical evaluation, he was noted to 
have a full range of motion in the cervical and lumbar spine.  
A neurological evaluation revealed sensation and strength to 
be within normal limits.  The examiner's diagnosis was 
history of neck and low back ache.  

In a September 1984 rating decision, the veteran was denied 
service connection for neck and low back disorders.  

Thereafter, in November 1996, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim), and requested that 
his claims for service connection be reopened.  He noted in 
his statement that he suffered from a number of physical 
ailments, in particular a back problem and headaches.  In 
addition, the veteran submitted a Social Security 
Administration (SSA) Notice of Decision, dated in May 1993, 
in which its findings noted that the veteran suffered from 
myofascial back pain syndrome.  

In January 1997, the veteran was medically examined for VA 
purposes.  He noted his previous history with respect to his 
car accidents in service, and complained of pain in his 
entire spine, occasional locking of his neck, and noted that 
he took non-steroidal anti-inflammatory medications and did 
not wear any type of orthosis.  Upon clinical evaluation of 
the lumbar spine, the veteran was able to flex to 90 degrees 
and extend to 20 degrees, and he exhibited 20 degrees of left 
and right lateral bending.  There was no muscle spasm, but 
slight stiffness on motion.  Evaluation of the cervical spine 
revealed loss of motion, without paraspinal muscle spasm, but 
slight stiffness on passive motion.  Associated radiographic 
studies revealed minimal spondylosis of the cervical spine at 
C5-6 and marginal osteophyte formation, as well as slight 
narrowing at L5-S1.  The examiner's impression was post-
traumatic mild cervicolumbar sprain.  

In July 1997, the veteran submitted a copy of the first page 
of a formal complaint filed with the District Court of El 
Paso County, TX.  The complaint noted a claim against the 
veteran for his involvement in a motor vehicle accident.  

The RO requested a compensation-and-pension examination by 
memorandum in June 1998.  Specifically requested was an 
examination by an orthopedic specialist, with review of the 
veteran's service medical records.  The examiner was asked to 
provide an opinion as to whether the veteran's back disorder 
was caused or aggravated by an automobile accident in 
service.  

In July 1998, the veteran again underwent a VA examination.  
He complained of chronic back pain, and noted that he took no 
medications and saw a chiropractor once a month.  The 
examiner noted that the veteran sat comfortably in a chair, 
and was able to rise without difficulty.  On clinical 
evaluation, flexion was to 90 degrees, and extension to 30 
degrees, with the veteran using his hands on his thighs to 
push himself up.  In addition, lateral bending was to 20 
degrees.  Motion did not appear to be uncomfortable.  The 
examiner's impression was chronic lumbar strain.

At the conclusion of the examination, the examiner included a 
statement addressing the question of causation of the 
veteran's spinal problems, noting that the service medical 
records had been reviewed.  Based upon the very minimal 
symptomatology and treatment shown in service, with no 
records of hospitalizations for a back problem (which 
appeared to have cleared without difficulty), the examiner 
opined that the veteran's present symptomatology was the 
result of normal wear and tear and aging of the 
musculoskeletal system, and did not involve any specific 
traumatic occurrence.  

II.  Analysis

A.  New and Material Evidence

The previous rating action in September 1984, which denied 
service connection for a low back disorder and neck disorder, 
became final upon the expiration of the appeal period and is, 
therefore, not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  The law 
requires that, in order to reopen his claims, the veteran 
must present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.

Because the present appeal does not arise from original 
claims, but rather comes from an attempt to reopen claims 
which were previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the September 1984 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals) had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims of service connection 
for a low back disorder and neck disorder, is that which has 
been submitted since the RO entered its decision on this 
matter in September 1984.  

Evidence submitted since the final RO decision entered in 
1984 includes:

1. Social Security Administration Notice of Decision, 
dated in May 1993.    
2. Report of VA examination, dated in January 1997.  
3. Copy of formal complaint filed with the District 
Court of El Paso County, TX, received in July 1997.  
4. Report of VA examination, dated in July 1998.  

With respect to evidentiary items (1) and (3), the Board 
finds that, while this evidence is new, in that it had not 
been considered previously by the RO, it is not material 
evidence sufficient to warrant reopening the veteran's claim.  
We note in this regard that neither the SSA Report of 
Decision, which reported in its findings that the veteran 
suffered from myofascial back pain syndrome, or the copy of 
the first page of the formal complaint filed in the District 
Court of El Paso County, TX, which reflected the veteran's 
reported involvement in an accident, provide supporting 
medical evidence that the veteran's claimed low back or neck 
disorders were incurred during service.  With respect to the 
veteran's VA medical examinations, we note that the examiner 
in July 1998, item (4), did not link the veteran's low back 
and neck disorders to service, but found them to be the 
result of normal wear and tear on the musculoskeletal system.  

With respect to item (2), the January 1997 VA examination 
report, this document reveals a diagnosis of post-traumatic 
mild cervicolumbar sprain, and thus appears to relate the 
veteran's back problems to his accidents in service.  We note 
that the examiner's statements and findings are predicated on 
a history related by the veteran, and thus can be no better 
than the facts related by him.  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993); Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
We also note that the veteran was examined almost 16 years 
after his separation from active service, and there is no 
indication that the examiner formed his/her opinion on a 
basis separate from the veteran's own recitation of his 
medical and service background.

However, we are not unmindful of the mandate in the recent 
Hodge precedent, discussed above.  Therein, the Federal 
Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Accordingly, and resolving any reasonable doubt in 
favor of the veteran, we find that the statement by the VA 
examiner, in 1997, meets the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claims 
for service connection for a low back disorder and neck 
disorder are reopened.  In addition, we are also aware that, 
in its June 1997 SOC, the RO properly cited to 38 C.F.R. 
§ 3.156, the regulation discussed with approval in Hodge.  
The RO noted that the veteran had submitted no new and 
material evidence showing incurrence of a back disorder in 
service.  The RO's conclusion, in part, as to the veteran's 
claim was that, "To justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Subsequently, in a February 1999 SSOC, 
the RO noted, "there is no reasonable possibility that the 
new evidence submitted in connection with the current claim 
would change our previous decision."  Thus, the RO's 
conclusions, in both instances, appear to have been 
predicated on language found impermissible by Hodge, and it 
is unclear whether the RO appropriately considered the 
veteran's claims under § 3.156.  However, given that we have 
found evidence sufficient to reopen the claims, as noted 
above, the issue appears moot, and a remand for consideration 
of the veteran's claims under Hodge would needlessly delay 
the appellate process with no benefit flowing to the veteran.  
See Winters v. West, supra, at 207. 

B.  Well-Groundedness

A claimant seeking benefits under any law administered by the 
Secretary of Veterans Affairs has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Now 
that Hodge has overruled the Colvin materiality test, the 
existence of a well-grounded claim no longer necessarily 
flows from a determination that new and material evidence has 
been presented.  Put another way, Hodge implicitly held that 
new and material evidence can have been presented even though 
a claim is not well grounded.  Elkins v. West, supra, at 218.  
Thus the Board, following its determination in this case that 
new and material evidence has been presented, must next 
determine, as part of its review of the claim under section 
5108, whether the veteran's claim, as reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
See Elkins, supra.  


The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, 
citing Caluza, supra, aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following a review of the evidence, the Board finds that the 
veteran has not submitted well-grounded claims of service 
connection for a low back disorder and neck disorder.  In 
reaching this conclusion, we note that, while the veteran was 
treated in service for low back pain and cervical pain 
following car accidents in 1976 and 1980, clinical findings 
were essentially within normal limits, and diagnoses reported 
lumbar and cervical muscle strain.  Thereafter, VA 
examination, in August 1984, revealed a full range of motion 
in the lumbar and cervical spine, without sensation or 
strength deficits.  The examiner's diagnosis was history of 
neck and low back ache.  A subsequent May 1993 SSA Notice of 
Decision noted the veteran as suffering from myofascial back 
pain syndrome. 

On subsequent VA examination of the veteran in January 1997, 
16 years after he separated from active service, he was noted 
to suffer from some loss of motion in the lumbar and cervical 
spine, as well as evidence of osteophyte formation in the 
cervical spine, and slight narrowing of L5-S1.  The examiner 
diagnosed the veteran with post-traumatic mild cervicolumbar 
sprain.  The diagnosis was based solely upon the veteran's 
reported service medical history and the examiner's clinical 
findings at that time.  Thus, the opinion is deemed 
unreliable and cannot be considered as competent medical 
nexus evidence.  The Court has indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 
Vet.App. 185 (1999).  See also Elkins v. Brown, supra.  

In July 1998, the veteran again underwent a VA examination 
and, following a clinical evaluation and review of the 
veteran's service medical records, the examiner noted that 
the veteran's present symptomatology was the result of normal 
wear and tear and aging of the musculoskeletal system and did 
not involve any specific traumatic experience.  The 
examiner's opinion was predicated upon both an examination of 
the veteran and a review of his service medical records.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, as noted above, there 
is no competent medical evidence of record which relates the 
veteran's current back complaints to active service.  Thus, 
this section is not supportive of the veteran's claims.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  In this instance, as noted above, the 
veteran has not been treated for low back or neck pain since 
separating from active service.  He was examined by VA in 
1984, three years after he separated from service, and 
findings with respect to his back were within normal limits, 
and the examiner's diagnosis was history of low back and neck 
ache.  Furthermore, there is no competent medical opinion of 
record which relates the veteran's current back complaints to 
service.  

Thus given the lack of nexus evidence, i.e., competent 
medical opinion evidence, related his current back 
symptomatology to service, the veteran has not presented 
well-grounded claims.  See Clyburn v. West, 12 Vet.App. 296, 
301 (1999), holding that continued complaints of knee pain 
after service do not suffice to establish a medical nexus, 
where the issue at hand is of etiology, and requires medical 
opinion evidence.  Although the veteran is certainly 
competent to testify to the pain he has experienced since 
service, he is not competent to testify to the medical 
causation or etiology of his current conditions.  The Board 
concludes, therefore, that the veteran has not met the 
initial burden of presenting evidence of well-grounded claims 
for service connection for low back and neck disorders under 
the applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet. App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that his low 
back and neck disorders were incurred while on active 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from service-related disabilities, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's low back or 
neck disorders are service-related.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of well-grounded claims merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a low back disorder and neck disorder regardless 
of the fact that he currently is not shown to be suffering 
from disabilities that may be service-connected.  Such 
evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability, "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau, 
Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a low back disorder and neck disorder must be 
denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. Entitlement to service connection for a neck disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

